THE THIRTEENTH COURT OF APPEALS

                                    13-22-00105-CV


                                  Fidel Arguelles Jr.
                                          v.
                                Hollywood Development


                                   On Appeal from the
                   County Court at Law No. 6 of Hidalgo County, Texas
                          Trial Court Cause No. CL-21-3844-F


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Fidel Arguelles, and Eva Mosornio and Lorissa Medina, as sureties on the

supersedeas bond.

      We further order this decision certified below for observance.

October 27, 2022